Exhibit 10.51

 

EXECUTION VERSION

 

 

AMENDMENT TO WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

THIS AMENDMENT TO WARRANT TO PURCHASE SHARES OF COMMON STOCK, dated as of

March 13, 2019 (this “Amendment”), is made between T2 BIOSYSTEMS, INC., a
Delaware corporation (the “Company”), and CRG PARTNERS III L.P. (the “Holder”),
with respect to the Warrant described below.

 

RECITALS

 

WHEREAS, the Company and the Holder are parties to the Warrant to Purchase
Shares of Common Stock, dated as of December 30, 2016 (the “Warrant”); and

 

WHEREAS, the Company and the Holder have agreed to reduce the Exercise Price in
connection with an amendment to the Term Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

 

SECTION 1.

Definitions. All capitalized terms used in this Amendment (including in the
recitals hereof) and not otherwise defined herein shall have the meanings
assigned to them in the Warrant.

 

 

 

SECTION 2.

Amendment.  Section 1(b) of the Warrant is hereby amended and restated in its
entirety as follows:

 

 

(b) Exercise Price.   The exercise price per Share shall be equal to $4.35,
subject to adjustment pursuant hereto (the “Exercise Price”).

 

SECTION 3.     Representations and Warranties; Reaffirmation.

 

(a)

The Company hereby represents and warrants to the Holder that (i) the Company
has full power, authority and legal right to make and perform this Amendment;
(ii) this Amendment is within the Company’s corporate powers and has been duly
authorized by all necessary corporate action and, if required, by all necessary
shareholder action; (iii) this Amendment has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (B) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and (iv) this Amendment

 

(A) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (as defined in the Term Loan
Agreement) or any third party, except for such as have been obtained or made and
are in full force and effect and (B) will not violate (I) the charter, bylaws or
other organizational documents of the Company or (II) any applicable law or
regulation or any order of any Governmental Authority (as defined in the Term
Loan Agreement), other than any such violations in the case of this clause (II)
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect (as defined in the Term Loan Agreement).

 

(b)

The Company hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Warrant and agrees that the Warrant remains in full force
and effect, undiminished by this Amendment, except as expressly provided herein.
By executing this Amendment, the Company acknowledges that it has read,
consulted with its attorneys regarding, and understands, this Amendment.

 

 

SECTION 4.     Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL.

 

(a)

Governing Law.  This Amendment and all actions arising out of or in connection
with this Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law provisions
of the State of Delaware, or of any other state.

 

 



199973227 v2

 



--------------------------------------------------------------------------------

(b)

Jurisdiction and Venue.  The Company agrees that any suit, action or proceeding
with respect to this Amendment or any judgment entered by any court in respect
thereof may be brought initially in the federal or state courts in Houston,
Texas or in the courts of its own corporate domicile and irrevocably submits to
the non- exclusive jurisdiction of each such court for the purpose of any such
suit, action, proceeding or judgment. This Section 4(b) is for the benefit of
the Holder only and, as a result, the Holder shall not be prevented from taking
proceedings in any other courts with jurisdiction. Nothing herein shall in any
way be deemed to limit the ability of the Holder to serve any such process or
summonses in any other manner permitted by applicable law. The Company
irrevocably waives to the fullest extent permitted by law any objection that it
may now or hereafter have to the

 

laying of the venue of any suit, action or proceeding arising out of or relating
to this Amendment and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which the Company is or may be subject, by suit upon judgment.

 

(c)WAIVER OF JURY TRIAL.  EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AMENDMENT.

 

SECTION 5.Miscellaneous.

 

(a)

No Waiver. Except as expressly stated herein, nothing contained herein shall be
deemed to constitute a waiver of compliance with any term or condition contained
in the Warrant or constitute a course of conduct or dealing among the parties.
Except as expressly stated herein, the Holder reserves all rights, privileges
and remedies under the Warrant. Except as amended hereby, the Warrant remains
unmodified and in full force and effect. All references to the Warrant,
including in the Term Loan Agreement or any other Loan Document (as defined in
the Term Loan Agreement), shall be deemed to be references to the Warrant as
amended hereby.

 

 

(b)

Severability. If any provision of this Amendment becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Amendment, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Amendment
shall be enforceable in accordance with its terms.

 

 

(c)

Titles and Subtitles. The titles and subtitles used in this Amendment are used
for convenience only and are not to be considered in construing or interpreting
this Amendment. All references in this Amendment to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.

 

 

(d)Integration. The Warrant as amended by this Amendment incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(e)

Counterparts. This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Executed counterparts delivered by facsimile or other electronic transmission
(e.g., “PDF” or “TIF”) shall be effective as delivery of a manually executed
counterpart.

 

 

(f)

Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Warrant shall not be modified and shall remain
in full force and effect.

 

 

[Remainder of page intentionally left blank]

 



199973227 v2

 



--------------------------------------------------------------------------------

 

 

 

written.



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above

 

 

 

COMPANY:

 

T2 BIOSYSTEMS, INC.

 

 

ByOltttf

Title:CEQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page -Amendment to Warrant (CPIII)]

 

199973227 v2

 

 

--------------------------------------------------------------------------------

HOLDER:

 

CRG PARTNERS III L.P.

By CRG PARTNERS III GP L.P., its General Partner By CRG PARTNERS III GP LLC, its
General Partner

 

 

By

Name: Title:

Nathan Hukill Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Amendment to Warrant (CPIII)]

 

199973227 v2

 